Citation Nr: 1760927	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a separate 10 percent rating for left knee status post meniscal removal under Diagnostic Code 5259.

2.  Entitlement to a rating in excess of 20 percent left knee instability.

3.  Entitlement to a rating in excess of 10 percent left knee limitation of motion.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from July 1967 to May 1969 and his service included service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In August 2008, the Veteran testified during a hearing before RO personnel and a transcript of that hearing is associated with the claims file.  In May 2012, the Board remanded the appeal for additional development.  In May 2017, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.

Given the procedural history of the appeal, which shows that that the Veteran filed his underline claim for an increased rating for his left knee disorders on May 25, 2007, and the RO effectively terminated his separate 10 percent rating for left knee status post meniscal removal under Diagnostic Code 5259 on January 27, 2015, the Board has characterized the issues on appeal as they appear above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for a rating in excess of 10 percent left knee lost motion under Diagnostic Code 5260 from May 25, 2007, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The 10 percent rating for left knee status post meniscal removal under Diagnostic Code 5259 had been in effect for over 20 years when it was terminated by the RO on January 27, 2015.

2.  From May 25, 2007, the most probative evidence of record shows that the Veteran's left knee instability is manifested by instability productive of severe recurrent subluxation or lateral instability. 

3.  From May 25, 2007, the most probative evidence of record shows that the Veteran's left knee disorder is manifested by symptomatology that equates to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a separate 10 percent rating for left knee status post meniscal removal under Diagnostic Code 5259, have been met at all times from January 27, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.951(b) (2017).

2.  The criteria for a 30 percent rating for left knee instability under Diagnostic Code 5257 have been met at all times from May 25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for a separate 20 percent rating for left knee dislocated semilunar cartilage under Diagnostic Code 5258 have not been met at all times from May 25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he is entitled to higher and/or separate ratings for his various service connected left knee disorders at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Restoration Claim

A February 1970 rating decision granted the Veteran service connection for left knee status post meniscal removal and assigned it a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, effective from May 6, 1969.

In a subsequent July 2016 rating decision, the RO terminated the Veteran's separate10 percent rating for his left knee status post meniscal removal under Diagnostic Code 5259 when it granted him a 20 percent rating for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from January 27, 2015.

However, the Board finds that the Veteran's separate 10 percent rating under Diagnostic Code 5259 is protected because he had been in receipt of it for more than 20 years.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011) (holding that an appellant's rating under Diagnostic Code 5257 was protected and the RO's actions constituted an impermissible reduction in a protected rating when he had been in receipt of it for more than 20 years before the RO changed the Diagnostic Codes under which the disability was rated to 5260 and 5261 and discontinued the rating under 5257).  Therefore, the Board finds that the RO's action constituted an impermissible reduction in a protected rating and the separate 10 percent rating for left knee status post meniscal removal under Diagnostic Code 5259 is restored from January 27, 2015.  

The Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows that the Veteran is in receipt of a 20 percent rating for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.   Moreover, the record shows that the Veteran filed the claim which is the subject of the current appeal on May 25, 2007.  Therefore, the Board finds that the current appeal includes the question of whether the Veteran is entitled to a higher rating at all times from May 25, 2007.  See Hart.

a. Left Knee Instability

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

With the above criteria in mind, the Board notes that at the July 2007 VA examination the Veteran complained that he felt as if his left knee was giving way and on examination he had instability.  Thereafter, at the January 2015 VA examination he continued to complain of left knee instability and on examination he had 2 + lateral instability with 30 degrees of flexion.  Moreover, VA treatment records document the Veteran's complaints and/or treatment for left knee giving way and instability.  They also show his being given a knee brace.  Furthermore, the Board finds that in his statements to VA the Veteran has provided competent and credible reports of his left knee having problems with instability because this symptom is observable by a lay person.  See Davidson. 

In summary, the Board finds that the evidence as to whether the Veteran's adverse left knee symptomatology equates to severe recurrent subluxation or lateral instability at all times from May 25, 2007, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the criteria for a higher, 30 percent rating, for recurrent subluxation or lateral instability have been met from May 25, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5257; Hart.

b. Left Knee Dislocated Semilunar Cartilage

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  

With the above criteria in mind, the Veteran's medical history includes his being status post meniscal removal.  Moreover, at the July 2007 VA examination the Veteran complained of left knee pain, locking, and swelling and on examination there was left knee guarding.  Thereafter, at the January 2015 VA examination the Veteran continued to complain of left knee pain and swelling and on examination he had locking, pain, and effusion as well as medial joint line tenderness.  Additionally, VA treatment records document the Veteran's complaints and/or treatment for left knee locking, pain, and swelling.  Furthermore, the Board finds that the Veteran in his statements to VA has provided competent and credible reports of his left knee having problems with locking, pain, and/or swelling because these symptoms are observable by a lay person.  See Davidson. 

In summary, the Board finds that the evidence as to whether the Veteran's adverse left knee symptomatology equates to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion at all times from May 25, 2007, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the criteria for a separate, 20 percent rating, for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion have also been met from May 25, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5257; Hart.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, the separate 10 percent rating for left knee status post meniscal removal under Diagnostic Code 5259 is restored at all times from January 27, 2015.

Subject to the law and regulations governing the payment of monetary benefits, a 30 percent rating for left knee instability under Diagnostic Code 5257 is granted at all times from May 25, 2007.

Subject to the law and regulations governing the payment of monetary benefits, a separate 20 percent left knee dislocated semilunar cartilage under Diagnostic Code 5258 is granted at all times from May 25, 2007.


REMAND

As to the claim for a rating in excess of 10 percent left knee lost motion under Diagnostic Code 5260 from May 25, 2007, the Board finds that another remand is necessary because the existing VA examinations do not included range of motion testing in both active and passive motion, weight-bearing, and non-weight-bearing situations with a comparison between the service-connected left knee with the non-service-connected right knee.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and non-weight-bearing situations when rating a disability based on lost motion).  As such, a new VA examination is necessary to conduct the appropriate range of motion testing.

As to the claim for a TDIU, the Board finds that another remand is required because the record does not show that the Veteran ever provided VA with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, or that the AOJ issued him a supplemental statement of the case (SSOC) that included this issue.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 19.31 (2017) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds that a remand to obtain the VA Form 8940 from the Veteran and issue him a SSOC is required.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Provide Veteran with notice of the laws and regulations governing a TDIU.

2.  Ask the Veteran to provide VA with a fill out a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Associate with the claims file all of the Veteran's post-December 2010 treatment records from the San Juan VA Medical Center.

5.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the observable problems caused by his left knee lost motion as well as the impact all of the claimant's service connected disabilities cause with employment since May 25, 2007.  Provide them a reasonable time to submit this evidence. 

6.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his left knee's lost motion since May 25, 2007.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Range of Motion Studies:

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and these range of motion findings should be compared to the same range of motion studies of the non-service connected right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present since May 25, 2007.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time since May 25, 2007.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time since May 25, 2007.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, after conducting any further development deemed warranted, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a (SSOC that gives the Veteran notice of the laws and regulations governing a TDIU as well notice of all the evidence added to the record since the last SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


